DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.  
On page 11 of the arguments the applicant points out that contrary to the prior art “…in Applicant's invention, other than the complex magnetic pole sections, all the magnetic sections comprises only one pole, either an N-pole (magnetic N-pole section, i.e. first magnetic pole sections 212) or an S-pole (magnetic S-pole section, i.e. second magnetic pole sections 213) and neither the magnetic N-pole section nor the magnetic S-pole section are arranged in an inclined configuration…” This argument is not persuasive because a magnet inherently has two poles. The N pole and S pole sections pointed to by the applicant are also present in the prior art since the sections claimed by the applicant belong to a two pole magnet structure in the same way as in the prior art. With respect to an inclined configuration, the claims do not appear to include structural limitations pertaining to this argument. Thus this argument is moot. It should be noted however that the magnet structure shown by the applicant can also broadly be interpreted as having an inclined configuration. Furthermore, AAPA already shows the same configuration as disclosed by the applicant including the same inclination except for the complex sections.
The applicant further argues that “Moreover, Hazeyama et al. does not disclose arranging each N-pole section and adjacent S-pole section forward and backward radially side-by-side in adjacency to each other and arranging the N-pole section and S-pole section of the interposed complex magnetic pole section 214 in the tangential direction as in Applicant's invention.”  This argument is not persuasive because the examiner cannot find this subject matter in the claims. The prior art shows the complex magnetic pole section 8b and AAPA shows the rest of the magnetic structure including N and S pole sections.
The applicant further argues that “The combined structure would still fail to arrange each N-pole11 section and adjacent S-pole section forward and backward radially side-by-side in adjacency to each other and with the N-pole section and S-pole section of the interposed complex magnetic pole section 214 in the tangential direction as in Applicant's invention.” This argument is not persuasive because it is not directed to the claim language. It is also not persuasive because the Hazeyama prior art (complex sections) in combination with AAPA (N and S pole sections) teaches the argued structure. 
The applicant further argues on page 12 that: “…Accordingly, Kaneda et al. also fails to disclose arranging each N-pole section and adjacent S-pole section forward and backward radially side-by-side in adjacency to each other and with the N-pole section and S-pole section of the interposed complex magnetic pole section 214 in the tangential direction as with Applicant's invention.” This argument is not persuasive because Kaneda was used for teaching the polarity pattern and the size of the magnets. The argued structure is taught by AAPA and Hazeyama. Furthermore, the claims do not use the language that is argued by the applicant.
The applicant further argues on page 13 that: “Miyamoto does not disclose arranging each N-pole section and adjacent S-pole section forward and backward radially side-by-side arranged in adjacency to each other and arranging the N-pole section and S-pole section of the interposed complex magnetic pole section 214 in the tangential direction as in Applicant's invention.” This argument is not persuasive because Miyamoto was used for teaching a structure without a yoke. The argued structure is taught by AAPA and Hazeyama. Furthermore, the claims do not use the language that is argued by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (prior art disclosed by the applicant in figures 1-2) in view of Hazeyama (US 9595851), Kaneda (US 2002/0180295), and Miyamoto (US 6414777).
In re claim 1, AAPA, in figures 1-2, discloses a rotor permanent magnetic member consisting essentially of a main body having multiple pairs of magnetic N pole and S pole sections, the magnetic N pole section and S pole section of each pair being adjacent to each other. AAPA does not teach the complex sections or positioning them between the N and S pole sections or the details of the circumferential N and S pole positioning. Hazeyama however, in figures 1-21, discloses a similar device having N and S pole sections being adjacent each other, one complex pole section (8b, see figure 3 for good representation; each complex pole section 8b has N or S pole sections shown by the magnetization orientation arrow on either side) being positioned between the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference and where all the magnetic sections also have a same arc length including the complex sections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pole configuration of AAPA/Hazeyama to the configuration taught by Kaneda to enhance the efficiency of the device. AAPA/Hazeyama/Kaneda do not show structure without a yoke. Miyamoto however, in 
In re claim 4, AAPA modified by Hazeyama discloses that each complex magnetic pole section is oriented such that the N-pole end or the S-pole end of a given complex magnetic pole section is adjacent an inner circumference of the main body and adjacent the N-pole sections or the S-pole sections of the adjacent N-pole and S-pole section pairs respectively (as seen in the polarity pattern shown by Hazeyama). 
In re claim 5, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 8, AAPA, in figures 1-2, discloses a rotor consisting essentially of: a fan impellerthe magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference and where all the magnetic sections also have a same arc length including the complex sections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In re claim 11, AAPA modified by Hazeyama discloses that the N-pole section and S-pole section of each complex magnetic pole section are formed on the main body by means of radial magnetization (as seen in figures of Hazeyama), the N-pole section and S-pole section between each two first magnetic5 pole sections being respectively disposed in adjacency to an inner circumference of the main body and an outer circumference of the main body, the N-pole section and S-pole section between each two second magnetic pole sections being respectively disposed in adjacency to the outer circumference of the main body and the inner circumference of10 the main body (inherent functionality of the radially magnetized structures).
In re claim 12, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 13, Miyamoto, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the inner circumference of the hub in the receiving space (105a, see lines 45-55 of column 1).
In re claim 16, AAPA, in figures 1-2, discloses a fan consisting essentially of:10 a frame body, having a receiving space and a base seat disposed at a center of the receiving space; a cover board mated with the frame body to cover the same;15 a stator disposed on the base seat; and a rotor received in the receiving space to enclose the corresponding stator, and the rotor comprising:2 a fan impeller, the fan impeller including a hub and multiple blades annularly arranged on an outer circumference of the hub, the hub having a receiving space; and5 at least one permanent magnetic member disposed on an inner circumference of the hub in the receiving space (as seen in figure 1 and 2A), the permanent magnetic member including a main body, having multiple pairs of magnetic N pole and S pole sections, the magnetic N-pole section and S-pole section of each pair being adjacent each other. AAPA does not teach the complex sections or positioning them between the N and S pole sections. Hazeyama however, in figures 1-21, discloses a similar device having the magnetic N-pole and S-pole sections disposed, adjacent each other, one complex pole section (8b, see figure 3 for good representation; each complex pole section 8b has N or S pole sections shown by the magnetization orientation arrow on either side) being positioned between each two adjacent N-pole or adjacent S-pole magnetic pole sections of adjacent pairs and, each complex magnetic pole section having an N-pole section and an S-pole section (as clearly shown in figures 2-3 and 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted a magnet configuration as taught by Hazeyama in the device of AAPA in order to improve field strength. Hazeyama does not teach the magnetic configuration where the polarity of the N and S pole section is reversed where the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pole configuration of AAPA/Hazeyama to the configuration taught by Kaneda to enhance the efficiency of the device. AAPA/Hazeyama/Kaneda do not show structure without a yoke. Miyamoto however, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the hub without a yoke (105a, see lines 45-55 of column 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have directly attached the magnet of AAPA/Hazeyama/Kaneda to a plastic hub as taught by Miyamoto in order to reduce the weight and save costs. The claimed functionality of the magnetic force lines is an inherent product of the disclosed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837